568 F.2d 473
In the Matter of Edward G. BRISSETTE, Bankrupt, Gene PaulMaster, Bankrupt, and Michael Anthony Simon, Bankrupt.
No. 75-3288.
United States Court of Appeals,Ninth Circuit.
Nov. 25, 1977.

Prior opinion, 561 F.2d 779.
Before HUFSTEDLER, GOODWIN, and ANDERSON, Circuit Judges.

ORDER

1
We had no occasion to and we did not reach the question of the effect of the Consumer Credit Protection Act (15 U.S.C. §§ 1671 et seq.  (1971)) in states with wage earner exemption schemes different from California's, nor do we express any opinion upon the preemptive effect, if any, of the Consumer Credit Protection Act, on such other state laws which Section 6 of the Bankruptcy Act adopts.


2
The petitions for rehearing are denied.